                         IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION


LONA SCOTT                                                                          PLAINTIFF

vs.                                                     CIVIL ACTION NO. 1:18-cv-192-SA-DAS

SAFECO INSURANCE TM,
A LIBERTY MUTUAL COMPANY                                                          DEFENDANT


                            AGREED JUDGMENT OF DISMISSAL

       The parties have agreed to and announced to the Court a settlement of this case, and the

Court being advised that all parties have an informed understanding of their rights and a full

appreciation of the consequences of the settlement, and the Court being desirous that this matter

be fully and finally closed on its docket;

       IT IS, THEREFORE, ORDERED AND ADJUDGED, that this case is hereby dismissed

with prejudice as to all parties, with the parties to bear their own costs.

       SO ORDERED AND ADJUDGED this, the 4th day of December, 2018.



                                                /s/ Sharion Aycock
                                               U.S. DISTRICT COURT JUDGE


AGREED TO BY:


 /s/ James R. Franks, Jr., Esq.                      /s/ Gregg A. Caraway, Esq.
WHEELER & FRANKS LAW FIRM, P.C.                      WELLS MARBLE & HURST, PLLC
Post Office Box 681                                  P.O. Box 131
Tupelo, MS 38802                                     Jackson, MS 39205-0131
Telephone: (662) 842-0380                            Telephone: (601) 605-6900
Facsimile: (662) 842-7491                            Facsimile: (601) 605-6901
johnaferrell@att.net                                 gcaraway@wellsmar.com
ATTORNEY FOR PLAINTIFF                               ATTORNEY FOR SAFECO INSURANCE
                                                     COMPANY OF ILLINOIS
